                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ALABAMA
                            NORTHERN DIVISION


Sylvia RAY,etc., at al..

                Plaintiffs,

V.                                                       Civil Action No. 19-0069-MU


The Estate of Bradley Elliott GRAY,
at al..

                Defendants.



                       PLAINTIFFS' RESPONSE AND BRIEF
             TO MOTION BY DEFENDANT CITY OF MOUNDVILLE
                  TO DISMISS FICTITIOUS PARTIES AND
                          COUNT IV OF THE COMPLAINT



          Plaintiffs do not oppose dismissal of fictitious party defendants identified in

the complaint as Nos. 1-5; plaintiffs do not oppose striking paragraph Nos. 35

through 39 of the complaint.

          Plaintiffs do oppose dismissal of fictitious party defendants Nos. 6-10 and

paragraph No.40 ofthe complaint, and accordingly, also oppose dismissal of

Count IV of the complaint.

                                        Background


          The complaint in this action, originally filed in state court, was removed by

defendants City of Moundville and Moundville Police Department. (Doc. 1). The
complaint alleges that Paige Mitchell and Kaci Mitchell were killed by Bradley

Gray with a pistol delivered to Gray by the police department in violation of a state

statute that relates to individuals convicted of domestic violence. (Doc. 1-1). In its

motion, defendant City of Moundville alleges this description is insufficient "to

render their names mere surplusage." (Doc. 4, p. 3). Plaintiffs disagree.

      The facts are alleged in the complaint, and the bases ofthe claims are

alleged in the complaint. All that is missing are the names.

      Prior to filing the complaint, plaintiffs used the statutory remedy available,

asking the City of Moundville for the identity of the individual police officer(s)

who unlawfully delivered the weapon, by making the written demand described in

§ 11-47-191(c), Code of Alabama 1975. (Exhibit A). The City of Moundville

refused to respond.

      Plaintiffs could not investigate the incident other than to make the written

demand. Only defendant City of Moundville can identify the individual police

officer(s) who illegally delivered the weapon to Gray. If an investigation by law

enforcement officials resulted in criminal proceedings against the individual

person(s) who delivered the weapon to Gray, plaintiffs would have no way of

knowing except through inquiry of the City of Moundville.

      Because defendant City of Moundville knows the identity of these individual

police officer(s), plaintiffs will also know as soon as City of Moundville makes its
initial disclosures in these proceedings, at which time substitution of their names

will become possible.

                                      Discussion


      In its motion, City of Moundville relies primarily on Richardson v. Johnson,

598 F.3d 734(1 Ith Cir. 2010), which this court also considered in depth in its

well-reasoned decision, Quadlnt'l, Inc. v. Doe, 2013 WL 105271 (S.D.Ala. 2013.)

After observing "[t]he Richardson decision might thus be read to foreclose an

extension ofthe exception set forth in Dean to include cases in which discovery

could lead to identification ofthe fictitious party," the Quad Int 7 court also

considered many other cases—on both sides ofthe fictitious-party issue—and

concluded by holding that "binding precedent does not foreclose the possibility of

recognizing an exception, as has been approved in other Circuits, allowing a

plaintiff to name fictitious party defendants where discovery is needed to

determine the identity ofsuch persons." Id., at 3.

      Among the cases considered by this court in reaching that decision, it

considered Da/eov. Polk County Sheriff, 2Q\2WL 1805501 (M.D.Fla. 2012),

which also involved a § 1983 claim against law enforcement officers. In allowing

fictitious parties in that case, the court stated "The situation ofthis case, like the

situations in Gillespie and Dean, is one where the identities of the fictitious

defendants will not be known before the filing of a complaint. The situation is also
one where the identities ofthe fictitious defendants are likely to be uncovered

through discovery. The amended complaint contains the address of Daleo's home

and the date ofthe police encounter that can be used to obtain the actual names of

the 'unnamed Polk County Deputies' from the Polk County Sheriff. As such,

Daleo can use fictitious names to indicate real defendants because it appears that

discovery will likely uncover the defendants' actual names. Daleo V. Polk County

Sheriff, 2012 WL 1805501, at p. 5(M.D.Fla. 2012)(and cases cited therein).

      Also appropriate for this court's consideration is the following excerpt from

Dean v. Barber: "Dean described with sufficient clarity the head ofthe Jefferson

County Jail as his additional defendant and brought to the attention ofthe court

that Dean had yet to receive Sheriff Bailey's report, which would have provided

Dean with the information needed to specifically name the 'Chief.'" Dean v.

Barber, 951 F.2d 1210, 1216(11th Cir. 1992).

                                     Conclusion


      Dismissal of all fictitious party defendants at this early stage of this

proceeding may permit defendant City of Moundville to benefit from its refusal to

respond to plaintiffs' statutory demand for the identity of the individual person(s)

involved in the delivery ofthe weapon, as alleged in the complaint.

       To deny the City of Moundville's request for dismissal offictitious party

defendants Nos. 6-10 works no prejudice to the City of Moundville. However,
because of potentially applicable periods of limitation, to grant such a motion this

early in the proceeding risks allowing the escape of individual defendant(s)

described in the complaint, who may otherwise be held to answer in this

proceeding, and runs counter to federal procedural law generally, which seeks "to
secure the just, speedy, and inexpensive determination of every action and

proceeding." F.R.Civ.P. 1.



                                          /s/ John E. McCulley

                                          John E. McCulley
                                           One ofthe Attorneys for Plaintiffs
                                           ASB-1374-U76J



JOHN E. McCULLEY,P. C.
601 Greensboro Ave.- Ste. 200
Tuscaloosa, AL 35401
P. O. Box 20576
Tuscaloosa, AL 35402
205-345-6773
i ohnemccullev@gmai1.com
                               Certificate of Service


      I certify that I served a copy of the foregoing upon the following via the
court's electronic noticing system.

Hon. James W.Porter
Hon. R. Warren Kinney
Porter, Porter & Hassinger, P.C.
880 Montclair Rd.- Ste. 175
Birmingham, AL 35213
205-322-1744
iwDOrterii@pphlaw.net
wkinnev@x>Dhlaw.net


      DONE on the date filed with the clerk,

                                          /s/ John E. McCulley

                                          John E. McCulley
EXHIBIT A
                                  Michael S. Burroughs
                                             Attorney at Law

                                        Office Telephone:(205)349-5470
                                           Direct Diai:(205)886-0475
                                         mike@michaelbuiTOughs.coin

Street Address:                                                                   Mailing Address:
601 Greensboro Avenue                                                                P.O. Box 1908
Suite 200, Aiston Place                                                       Tuscaioosa, AL 35403
Tuscaioosa, AL 35401




July 25, 2017

Hon. Tony Lester, Mayor
City of Moundville
410 Market Street
Moundville, AL 35474

Re:       Wrongful Deaths of Paige Mitchell and KacI Mitchell

Dear Mayor:

I represent the personal representative of the estates of Paige Mitchell and her daughter
Kaci. Paige and Kaci were murdered in their home by an assailant who used a gun that
had been returned to him by the Moundville Police Department in violation of Alabama law.

I am delivering today to the city clerk statements of claims against the city for the wrongful
deaths of Paige and Kaci. The amount claimed exceeds the limitation that sometimes
applies to claims against municipalities. However, I believe that the personal
representative has claims that are not subject to that limitation.

Pursuant to § 11-47-191(c) of the Alabama Code, I make a demand for the names of all
persons who may be jointly liable with the city, or who may have their own liability as
described in § 11-47-191(a) of the Alabama Code.

I also demand that you arrange for the city and the Moundville Police Department to
preserve all evidence pertaining to the events described in the statements of claims.
Specifically, you must preserve all documents, records, letter, memos, emails, text
messages, social media postings, computer data, photographs, evidence logs, and other
items that concern, pertain to, arise from, or mention in any way any of the following
matters:


         (1)        The arrest of Bradley Elliott Gray in 2015.

         (2)        Any firearm taken from Mr. Gray or received from him.
Tony Lester, Mayor                                                Michael S. Burroughs
July 25. 2017
Page 2

      (3)    The return of a firearm to Mr. Gray.

      (4)    The decision to return a firearm to Mr. Gray.

      (5)    The names and addresses of the person or persons who returned a firearm
             to Mr. Gray, or who ordered or approved the return.

      (6)    When the city or the department learned of Mr. Gray's conviction on
             September 8, 2015.

      (7)    The policies, customs or practices of the city or the departmentfor the return
             of firearms as it existed in 2015, and any changes since then.

      (8)    The procedure the city or the department followed in 2015 to determine
             whether to return a firearm, and any changes in that procedure since then.

      (9)    Educational or training material used to inform or instruct agents, officers,
             and employees about the policy and procedure for the return of firearms.

      (10)   Any investigation of the return of a firearm to Mr. Gray.

      (11)   Any reprimand or other disciplinary action taken as a result of the return of
             a firearm to Mr. Gray.

      (12) The reasons for the firing of Ken Robertson as police chief.

      (13)   All occasions since 2013 when the city or the department returned a firearm
             to a person after that person was convicted of a crime while in possession
             of that firearm.


This list is not exclusive. You have a duty to preserve all evidence concerning these
claims, and you should consult with your own attorney before destroying any documents
that may constitute evidence.

After you have reviewed the statements, please let me know the city's response.

Sincerely,


Michael 8. Burroughs
MSB/ns


cc:   Danny Ray
